Citation Nr: 1454446	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of traumatic brain injury (TBI), to include consideration of separately compensable ratings.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran, J.M., D.J.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from January 1995 to December 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the RO in Manchester, New Hampshire.

In July 2012, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In November 2012, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  The Board also granted entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), an issue on appeal at that time.  The Board's decision with respect to the TDIU issue is final.  See 38 C.F.R. § 20.1100 (2014). 

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire period of this appeal, the symptomatology associated with the Veteran service-connected TBI has included major seizures occurring at least once per month over the last year.

2.  For the entire period of this appeal, the symptomatology associated with the Veteran service-connected TBI has included prostrating attacks of migraine headache pain 3 times per week, resulting in severe economic inadaptability.

3.  The Veteran's remaining TBI residuals resulted in a maximum score of 2 on the table for evaluation of cognitive impairment and other residuals of TBI not otherwise classified.

4.  For the entire period of this appeal, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 100 percent for seizures associated with TBI are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8914 (2014).

2.  The criteria for a separate disability rating of 50 percent for migraines associated with TBI are met; the criteria for a rating in excess of 50 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for a disability rating higher than 40 percent for TBI have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8045 (2014).

4.  The criteria for an increased disability rating of 50 percent for PTSD are met; the criteria for a rating in excess of 50 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of TBI

The RO granted service connection for TBI in a June 2006 rating decision (then characterized as cerebral concussion syndrome with residuals of migraine-type headaches, transient vertigo, photophobia, and syncope), and assigned an initial rating of 10 percent under Diagnostic Code 9304 (dementia due to head trauma), effective December 20, 2005.  The current appeal arises from a claim for an increased rating received at the RO on July 30, 2009.  In a December 2009 rating decision, the RO changed the evaluation of the disability to correspond to the recently amended regulations for TBI.  At which time the rating was increased to 40 percent under Diagnostic Code 8045, effective July 30, 2009.  

It is clear from the structure of Diagnostic Code 8045, indeed, it is explicit in the language of the diagnostic code, that separately ratable disabilities should be rated separately in accordance with appropriate diagnostic criteria ("separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' table").  This preference for separate ratings is further emphasized by the instruction under Diagnostic Code 8045 to evaluate physical and neurological dysfunction separately under the appropriate diagnostic codes.  This raises the question as to whether the Veteran's headaches, syncope and vertigo, which are explicitly listed in the grant of service connection for TBI, should be rated separately, and whether the Veteran's seizures are reasonably contemplated in the grant of service connection and should be separately rated.  

Regarding seizures, while the grant of service connection does not specifically list seizures, it does list syncope, which appears to be one of the medical descriptions of the events or "spells" which have also been diagnosed as seizures.  Syncope is defined as a temporary suspension of consciousness due to generalized cerebral ischemia.  Dorland's Illustrated Medical Dictionary 1807 (30th ed. 2003).  This description reasonably contemplates the symptoms of blacking out and seizures.  Moreover, a private evaluation in November 2010 confirms a diagnosis of a seizure disorder, which was specifically related by the examiner to the Veteran's TBI.  

The Board acknowledges that the February 2013 VA TBI examiner described the Veteran's spells as non-epileptogenic seizures, likely psychogenic, and therefore not due to TBI.  However, the examiner found these seizures to be more likely related to anxiety, pain, and insomnia.  Of course, the Veteran's anxiety is service connected.  This finding supports a separate rating for seizures whether they are related to TBI or PTSD, as the rating schedule for psychiatric disabilities does not contemplate seizures.  Therefore, as the Veteran's seizures represent a distinct diagnosis which is reasonably encompassed by the grant of service connection for TBI (or PTSD), the Board finds that a separate rating is warranted.  

There is no diagnosis of true epilepsy in this case, and the medical evidence describes the Veteran's seizures as non-epileptogenic seizures.  The rating schedule includes the condition of psychomotor seizures, which appears to be the most appropriate given the description of the Veteran's seizures as psychogenic.  Under Diagnostic Code 8914, psychomotor seizures will be rated as major seizures under the general rating formula when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as minor seizures under the general rating formula when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  

The General Rating Formula for Major and Minor Epileptic Seizures provides a 100 percent rating for a condition averaging at least 1 major seizure per month over the last year.  An 80 percent rating is assignable for a condition averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 60 percent rating is assignable for a condition averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week.  A 40 percent rating is assignable for at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 20 percent rating requires at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  A 10 percent rating requires a confirmed diagnosis of epilepsy with a history of seizures.  Note (1): When continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  Note (2): In the presence of major and minor seizures, rate the predominating type.  Note (3): There will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a. 

The February 2013 VA TBI examiner described spells where the Veteran falls to the floor "oblivious," and "blacking out" for 5 to 10 minutes, sometimes with twitching movements of this extremities.  

A February 18, 2008 report from Parkland Medical Center reveals that the Veteran was seen following a single isolated seizure lasting one minute.  The Veteran was at work and lost consciousness.  Generalized motor activity was observed.  He reported similar symptoms many times previously.  

EEG long-term monitoring was conducted from June 29, 2009 to July 2, 2009.  The Veteran had an episode of left arm and leg shaking during the first evening of admission, but had no other events while in the hospital.  

The November 2009 VA examiner described the Veteran's symptoms as intermittent spells often triggered by increase in headaches, where he falls to floor unconscious, associated with twitches.  These apparently can occur a few times per week.  Has been told not to drive.  Video EEG monitoring picked up 2 or 3 spells (July 2009) and there was no epileptiform activity.  The examiner described the attacks as not true seizures.  

The Veteran was hospitalized for what was described as a tonic-clonic seizure on November 11, 2010.  He reportedly was talking to someone then fell to the ground and started to have convulsions.  This lasted for 5 to 10 minutes.  His friend found him lying on the ground hitting his head against the pavement while he was seizing.  EEG monitoring on November 16, 2010 was described as "likely [...] within normal limits."  Discharge diagnosis was seizure disorder.  

The Veteran's wife testified that the Veteran has daily episodes of unconsciousness and when he eventually awakes, he isn't aware of his surroundings and the people around him.

Thus, the evidence appears to confirm daily episodes of seizure, or seizure-like, activity.  The Veteran and his wife are competent to describe his symptoms and their frequency.  These descriptions have been related by competent medical evidence to the diagnosis of a seizure disorder.  Given the frequency of the attacks, the determining factor in whether a 100 percent rating is warranted, or whether a lesser rating is warranted, turns on the distinction between major and minor seizures.  The crucial factor in defining a major seizure appears to be loss of consciousness.  Here, the Veteran's episodes have consistently been described in terms of loss of consciousness.  Indeed, the terms blacking out and syncope imply loss of consciousness.  Accordingly, as the evidence establishes that the Veteran has experienced on average, at least one major seizure per month over the last year, a separate 100 percent rating is warranted for seizures.  

Regarding headaches, the Board acknowledges findings in the medical evidence that the Veteran does not have true migraines (see February 2013 VA headaches examination characterizing headaches as "chronic posttraumatic headaches").  In light of the requirement for "distinct diagnosis" and the rating schedule's specific reference to "Migraine," this is significant.  However, the February 2013 headaches examination also includes a finding that the Veteran has "characteristic prostrating attacks of migraine headache pain."  In response to whether the Veteran has "very frequent prostrating and prolonged attacks of migraine headache pain" the examiner indicated "Yes."  Thus, notwithstanding the lack of a specific diagnosis of migraines on the February 2013 examination, the Veteran has been found to have the symptomatology listed under Diagnostic Code 8100 (migraine), including a description of his pain as "migraine" headache pain.  Other clinical records specifically refer to migraines (see March 2008 hospitalization records).  The November 2009 examiner thought the Veteran's headaches may be "transformed migraine."  The Board finds that, despite some ambiguity in the diagnosis, the description given by the February 2013 examiner, and in the clinical records, is sufficiently "distinct" so as to require a separate rating for the Veteran's headaches under the criteria for migraines.   

Pertinent to the rating under Diagnostic Code 8100, the February 2013 VA headaches examiner noted that the Veteran's attacks of migraine headache pain occur more frequently than once per month.  The same examiner noted in the TBI evaluation of the same date that prostrating headaches occur 3 times per week and require the Veteran to go to bed.  

Under Diagnostic Code 8100, a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating requires characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating requires characteristic prostrating attacks averaging one in 2 months over last several months.  A 0 percent rating is applied with less frequent attacks. 

The Board finds that the symptomatology described by the February 2013 examiner most closely approximates the 50 percent level under Diagnostic Code 8100.  While severe economic inadaptability is required for a 50 percent rating for migraines, the February 2013 examiner noted that frequent headaches make it hard for the Veteran to stay employed and he is now unemployed.  The symptom of nausea was also related by the examiner to the Veteran's headaches.  The Board notes that the Veteran has been awarded TDIU in large part due to the effect of the Veteran's headaches on employment.  Based on this evidence, the Board finds that a 50 percent rating for headaches is warranted under Diagnostic Code 8100.  This represents the maximum rating available for migraines.  Accordingly, the Board finds that a higher schedular rating is not warranted.  

Regarding vertigo (to include symptoms of lightheadedness and dizziness), the Board finds that the Veteran has a distinct diagnosis of vertigo which is listed among the service-connected residuals.  However, it does not appear that a compensable rating could be assigned under any of the potentially applicable diagnostic codes.  Diagnostic Code 6204 governs peripheral vestibular disorders, but requires objective findings supporting the diagnosis of vestibular disequilibrium before a compensable evaluation can be assigned.  In this case, vestibular testing was negative, as noted by the November 2009 examiner.  Diagnostic Code 6205 governs Meniere's syndrome.  However, there is no distinct diagnosis of Meniere's syndrome in this case.  Also significant, Diagnostic Code 6205 includes hearing impairment as a criterion at each compensable rating level.  The grant of service connection for TBI does not include hearing impairment, although tinnitus is service-connected.  Accordingly, as a separate compensable rating is not assignable on the basis of vertigo, the Board finds that it is most appropriately included in the rating under Diagnostic Code 8045.

The Board acknowledges that the February 2013 VA TBI examiner found that symptoms such as lightheadedness were "not clearly due to TBI and[...] of uncertain etiology."  However, this is not a conclusive statement sufficient to disassociate these symptoms from the Veteran's TBI.  The Board notes that the grant of service connection specifically includes transient vertigo.  The examiner also identified sensitivity to light, but noted that the cause for this has not been found, and it is not clearly due to TBI.  Again, a statement that this symptom is "not clearly due to" TBI is inconclusive.  The grant of service connection specifically includes photophobia.  

Regarding photophobia, and symptoms of fatigue and lack of drive, these are not distinct diagnoses within the contemplation of the instruction of Diagnostic Code 8045 to "separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code."    

The protocol for evaluating TBI also includes a table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  This table allows for evaluation of any symptomatology for which a separate rating cannot be assigned.  Diagnostic Code 8045 provides that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  Diagnostic Code 8045 includes detailed examples of each of the main areas of dysfunction, which will not be listed here as Note (2) specifies that these are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

The table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled 'total.'  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than 'total,' since any level of impaired consciousness would be totally disabling.  

A 100-percent evaluation is to be assigned if 'total' is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  The regulation provides the following example: assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Regarding the category of subjective symptoms, including vertigo, fatigue, lack of drive, and photophobia, the February 2013 VA examiner selected the category of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  This selection corresponds to a value of 2 for this facet, which is the highest available value.  The November 2009 VA examiner selected the category corresponding to a value of 1.  The Board resolves this conflict in favor of the value of 2 assigned by the February 2013 examiner.  

Judgment, motor activity, visual spatial orientation, communication by spoken and written language (expressive communication), comprehension of spoken and written language, and state of consciousness, were each described as normal by the February 2013 and November 2009 examiners, and the Veteran was found to be always oriented to person, time, place, and situation.  These categories each correspond to a value of 0.   

It appears that the RO incorrectly assigned a rating of 2 to the facet of neurobehavioral effects, and a rating of 1 to the facets of social interactions and memory, attention, concentration, and executive functions, despite the fact that the February 2013 VA examiner attributed these symptoms to the service-connected psychiatric disability.   

While the February 2013 examiner found that there are one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them, the examiner specifically found that the reported issues of irritability, and anger were most likely attributable to PTSD and not TBI.  This is not left to the discretion of the rater.  The rating schedule for TBI specifically directs that emotional/behavioral dysfunction should be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder, and only when there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.'  Here, there is clearly a diagnosis of a mental disorder, and a separate rating is assigned for that mental disorder, discussed below.  Therefore, the appropriate value under this facet is 0.  

Regarding social interactions, the February 2013 VA examiner selected the category "occasionally inappropriate" due to issues of anger that intensify his headaches.  This category corresponds to a value of 1.  However, as the sole underlying symptom was anger and irritability, which the examiner attributed to PTSD, a separate rating under this schedule is pyramiding.  Therefore, the Board finds that the appropriate value is 0.  

Regarding memory, attention, concentration, and executive functions, the February 2013 examiner found that the Veteran's symptomatology was best characterized by complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  This also corresponds to a value of 1.  However, the examiner made an explicit finding that these symptoms were not related to TBI, citing July 31, 2008 VA neuropsychological testing (report not of record).  Rather, he found that these symptoms were attributed anxiety, i.e., the service-connected psychiatric disability.  Nevertheless, the RO incorrectly assigned a rating of 1 for this facet.  In light of the examiner's attribution of these symptoms to the psychiatric disability, the Board finds that a value of 0 is appropriate for the facets memory, attention, concentration, and executive functions.  The Board finds that these factors are not appropriately evaluated under this schedule, but will be considered in assignment of a rating for the psychiatric disability.

Despite the Board's finding that several of the values assigned by the RO were not supported, the Board notes that the assignment of a value of 2 for subjective symptoms independently supports the current 40 percent rating. 

As the highest level of impairment shown is 2, a rating of 40 percent for the service-connected TBI is appropriate rating under the revised criteria of Diagnostic Code 8045.  For all the foregoing reasons, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected TBI, and that no separate ratings other than headaches and seizures are warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

As directed under Diagnostic Code 8045, the Board has also considered the need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  However, the Veteran has not asserted, and the evidence does not demonstrate, that he is housebound, in need of the regular aid and attendance of another, or that he has lost the use of an extremity or combination of extremities so as to warrant assignment of SMC.  

Evaluation of PTSD

The current appeal arises from a claim of entitlement to service connection received at the RO on March 16, 2009.  In the December 2009 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 10 percent, effective March 16, 2009.  In a June 2010 rating decision, the initial rating was increased to 30 percent, effective March 16, 2009.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the ratings for psychiatric disabilities.  A rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The schedular criteria for rating mental disorders incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

The Board notes that the essential distinction between the 30 percent and 50 percent rating appears to be centered on whether interference with occupational function is intermittent or constant.  The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not.  Rather, they describe a more consistent or ongoing reduced reliability and productivity.  For reasons next described, the Board finds that the evidence more closely approximates productive of occupational and social impairment with reduced reliability and productivity than it does the criteria for a 30 percent rating. 

The February 2013 VA TBI examiner described a fairly consistent or ongoing problem with memory and concentration.  The Veteran described his difficulties as having to write himself notes to remind himself of things he has to do during the day, and misplacing things at home.  The examiner characterized the Veteran's loss of memory as mild (having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items).  

A disability examination by the Social Security Administration (SSA) in August 2008 noted nightmares occurring 3 to 4 times per week, and flashbacks occurring several times a day, and lasting 30 to 60 minutes.  The Veteran was described as impulsively reactive when he is (easily) angered.  He finds it difficult to drive and manage his responses when he is angered by others.  He can be happy one minute and quickly change to being depressed and angry.  He does not like to be touched by others or being around people.  He is unable to interact appropriately in situations involving unfamiliar setting, physical contact, or large groups of people.

A VA examination in November 2009 reveals that the Veteran was thinking about his trauma every day and felt depressed, angry, and regretful.  He displayed a bad temper, and was anxious and depressed most of the time.  Notably, there were no periods of remission.

The Veteran testified that his PTSD symptoms make it where "I can't concentrate on anything.  I'm not able to work.  I don't want to go out anymore.  He described problems with concentration and short term memory loss, as well as flashbacks.  He testified that he gets angry very easily and is depressed."  See transcript at page 3.  

The Veteran also testified "I have issues with being able to sleep and sometimes insomnia where I'll go maybe a couple days without sleeping.  I also can't work because of it.  I don't like to go out or do anything anymore like I used to do."  See transcript at page 5. 

In addition, the Veteran testified, "It makes it so I don't enjoy sports.  I mean like softball, playing basketball like I used to.  I can't drive anymore; I don't enjoy going out in public or being near anybody; get stressed, angry and depressed very quickly whenever I'm around other individuals."  See transcript at page 10. 

The Board finds that this evidence establishes a pattern of manifestation of psychiatric symptomatology on a regular or ongoing basis, and that this type and degree of symptomatology would reasonably be expected to result, and have resulted, in reduced reliability and productivity.  

While the Board finds that a 50 percent rating is appropriate, the Board finds that a rating above 50 percent is not warranted.  

Regarding the criteria for a 70 percent rating, while the evidence does establish deficiencies in the areas of work and mood, the evidence does not establish deficiencies in school, family relations, judgment, or thinking.  

The November 2009 examiner noted that the Veteran had not pursued any education since the prior examination, and it does not appear that he pursued schooling at any time after as well.  Therefore, that functional area cannot be evaluated.  

Regarding judgment, the November 2009 VA examiner described the Veteran's common sense, reasoning, and judgment, as well as moral and ethical thinking, as normal.  The August 2008 SSA examiner found that judgment and insight were intact.  The February 2013 VA PTSD examiner noted that insight and judgment were normal.

Regarding thinking, the November 2009 VA examiner described that Veteran's thought process as logical and goal directed.  His ability for abstract and insightful thinking was within the normal range.  The August 2008 SSA examiner found that language comprehension appeared intact.  Thought processes were logical and directed.  Thought content was normal.  Despite memory issues, the Veteran was able to sustain attention and to complete tasks.  The February 2013 VA PTSD examiner noted that the Veteran's thought content was absent preoccupations, obsession, or delusions.  Abstract thinking was normal.  There is no impairment of thought process.

Regarding family relations, the Board acknowledges that there is some impact of PTSD on the Veteran's family relationships.  In particular, the Veteran testified that he had difficulty getting along with family members, and that he had difficulty establishing and maintaining personal relationships.  However, based on his descriptions to VA examiner's and the SSA examiner, there is no identifiable deficiency in these areas.  Notably, difficulty maintaining personal relationships is an example of symptoms listed under the 50 percent criteria.  The November 2009 VA examiner reported that the Veteran has been married for eight years and maintained a good relationship with his wife.  The August 2008 SSA examiner found that the Veteran social life is active via telephone with his father and sees friends several times a week.  The Veteran is able to interact appropriately and communicate effectively with people he is familiar with in familiar settings.  The February 2013 VA PTSD examiner noted that the Veteran had been married for 14 years and had a "wonderful" relationship with his wife and great relationship with his son and daughter.  Since last examination he has improved relationships with wife and children; he has a hobby and has friends.  

The Board acknowledges what has been reported as passive suicidal ideation (see November 2009 and February 2013 VA examination reports).  In the August 2008 SSA examination, the Veteran reported that he thinks about ending his life, but would not do it.  There was no current suicidal ideation.  

While suicidal ideation is an example listed under the criteria for a 70 percent rating of the type of symptoms that might contribute to occupational and social impairment with deficiencies in most areas, the presence of suicidal ideation is not itself probative of entitlement to a 70 percent rating unless the actual criteria for a 70 percent rating are met.  As discussed above, in this case, the criteria for a 70 percent rating are not met despite the Veteran's passive suicidal ideation.  

In sum, while the evidence demonstrates deficiencies in work and mood, the evidence does not demonstrate deficiencies in most areas of the Veteran's life.  Therefore, the criteria for a 70 percent rating are not met.  The Board also notes that the VA examiners were asked to select the most appropriate level of impairment, and neither selected the criteria for the 70 percent rating.  The February 2013 VA examiner selected occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, i.e., the 30 percent criteria.  The November 2009 VA examiner found that psychiatric symptoms only moderately interfere with employment functioning and moderately interfere with social functioning.  

The Board also finds that the Veteran has not demonstrated total occupational and social impairment.  He has not asserted impairment to this degree and the clinical evidence does not demonstrate such impairment.  The November 2009 VA examination report demonstrates normal speech with no impairment of communications, no delusions, no obsession, and no preoccupations.  The Veteran was able to maintain his personal hygiene and his daily responsibilities.  The February 2013 examiner noted that the Veteran's appearance was appropriate, speech was normal.  He was oriented in four spheres.

The SSA examination of August 2008 reveals appropriate hygiene and grooming, normal speech with normal articulation, prosody, rate, fluency, tone, and volume.  The Veteran was found to be able to tolerate stresses common to a work environment, which includes ability to make decisions, maintain attendance and schedule, and interact with supervisors.  

Finally, the Board notes that the GAF scores assigned are not consistent with any rating higher than 50 percent.  The November 2009 VA examiner assigned a GAF score of 51, described as moderate symptoms.  This score is consistent with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The February 2013 VA examiner assigned a GAF score of 65.  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

For these reasons, the Board finds that a disability rating for PTSD of 50 percent is warranted, but that a preponderance of the evidence is against a rating in excess of 50 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected headaches, and that the first Thun element is not satisfied here.  The Veteran's service-connected headaches are manifested by signs and symptoms such as head pain, nausea, and vomiting.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule and the criteria for migraines.  In short, there is nothing exceptional or unusual about the Veteran's headaches because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board finds that the schedular rating criteria contemplate the Veteran's service-connected seizures, and that the first Thun element is not satisfied.  The Veteran's service-connected seizures are manifested by signs and symptoms such as syncope, losing consciousness, and convulsions.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule and the criteria for major seizures.  In short, there is nothing exceptional or unusual about the Veteran's seizures because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board also finds that the schedular rating criteria contemplate the Veteran's symptoms of TBI, and that the first Thun element is not satisfied.  The Veteran's service-connected TBI is manifested by signs and symptoms such as fatigue, lack of drive, dizziness, vertigo, and photophobia.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's TBI because the rating criteria reasonably describe his disability level and symptoms.  Thun, 22 Vet. App. at 115.

All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, chronic sleep impairment, loss of concentration, and mild memory loss are specifically included in the rating schedule, and the assigned 50 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteriaBecause the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the July 2009 notice letter provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding these claims.  The Veteran has made no specific allegations as to the inadequacy of February 2013 examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  


ORDER

A separate rating of 100 percent for seizures is granted.  

A separate rating of 50 percent for headaches is granted.  

A disability rating in excess of 40 percent for TBI is denied.

A disability rating of 50 percent for PTSD, but not higher, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


